TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 27, 2013



                                      NO. 03-10-00783-CV


  Appellant, Republican Governors Association// Cross-Appellant, Chris Bell, Appellant

                                                 v.

    Appellee, Chris Bell// Cross-Appellee, Republican Governors Association, Appellee




     APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE JONES, JUSTICES HENSON AND GOODWIN
 REVERSED AND RENDERED IN PART; REVERSED AND REMANDED IN PART --
                   OPINION BY JUSTICE GOODWIN;
                JUSTICE HENSON NOT PARTICIPATING


THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment: IT IS

THEREFORE considered, adjudged and ordered that the judgment of the trial court is reversed,

and judgment is rendered that Bell take nothing. We also reverse the trial court’s take nothing

judgment on Republican Governors Association’s claim for attorney’s fees and remand that

claim for reconsideration in light of our judgment. It is FURTHER ordered that the appellee

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.